Citation Nr: 1027302	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  06-33 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for tinea cruris.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from May 1956 to September 
1957.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 RO decision.  The claim for entitlement 
to service connection for tinea cruris was previously before the 
Board in July 2009, when it was remanded for further evidentiary 
development.  Such development having been accomplished, the 
claim has been returned to the Board for further appellate 
review.

The veteran requested the opportunity to present testimony in 
support of his claim at a personal hearing before a Veterans Law 
Judge.  Several such hearings were scheduled and re-scheduled at 
the request of the Veteran.  The most recent hearing was 
scheduled for June 2009.  The veteran was notified of the 
scheduled time and place but failed to appear for the hearing.  
When an appellant elects not to appear at the prescheduled 
hearing date, the request for a hearing will be considered to 
have been withdrawn.  38 C.F.R. § 20.704(d).  His appeal will 
thus be adjudicated without further delay based upon all the 
evidence presently of record.


FINDINGS OF FACT

1.  The Veteran had a single episode of "buboes" which was 
treated and was fully resolved during service.

2.  No chronic disease involving tinea cruris or any other 
infection in the groin or genital area is shown in the medical 
evidence subsequent to service.

3.  The itching and rash reported by the Veteran are not shown to 
represent a chronic disease which had its inception during 
service or may be otherwise linked to service.


CONCLUSION OF LAW

Service connection for tinea cruris or any other rash affecting 
the genital and groin area is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for tinea cruris 
affecting his groin area.  He asserts he has suffered from this 
condition continuously since service.

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be provided 
to a claimant before the initial VA decision on a claim for 
benefits and must:  (1) inform the claimant about the information 
and evidence not of record necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence that 
VA will seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  
This information was provided in letters of April 2005 and 
September 2005, prior to initial adjudication of the issue on 
appeal.  The VA is also required to inform the Veteran of how the 
VA assigns disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This 
information was provided in a letter of March 2006.

The Veteran's service treatment records and VA medical records 
have been obtained.  He was provided with a VA compensation 
examination.  He has provided written argument in support of his 
claim.  In a May 2010 statement, the Veteran indicated that he 
was dissatisfied with the March 2010 VA compensation examination, 
because the examiner did not examine him thoroughly. The Board 
finds that these complaints do not warrant another examination.  
Review of the examination report shows that the examiner was 
satisfied that the Veteran's genital-area skin was entirely 
normal based upon visual inspection.  The Veteran did not report 
the presence of any hidden rashes during the examination, and 
does not contend now that there were rash symptoms which the 
examiner failed to visualize.  We are satisfied that all relevant 
and obtainable evidence pertinent to the issue decided herein has 
been obtained.  All relevant records and contentions have been 
carefully reviewed.  Thus, the Board concludes that VA has 
satisfied its duties to notify and assist.  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Generally, service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line of 
duty, or for aggravation in service of a pre-existing injury or 
disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be 
established by demonstrating that the disability was first 
manifested during service and has continued since service to the 
present time or by showing that a disability which pre-existed 
service was aggravated during service.  Service connection may be 
granted for any disease diagnosed after discharge from service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303.

A threshold requirement for the grant of service connection for 
any disability is that the disability claimed must be shown 
present.  38 U.S.C.A. §§ 1110, 1131.  The Court has interpreted 
the requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury to 
cases where such incidents have resulted in 
a disability.  See 38 U.S.C. § 1110.  In 
the absence of proof of a present 
disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In addition to disease or injury in service, service connection 
requires competent medical evidence of a current related 
disability.  Degmetich v. Brown, 104 F.23d 1328 (1997).

Review of the Veteran's service medical records shows that he was 
treated for "buboes" affecting his right and left groin in June 
1956.  He was treated with a sulfa drug and a sodium bicarbonate 
solution.  Laboratory test results were negative and he was 
deemed to have been "cleared" in July of 1956.  The report of 
the general medical examination performed in September 1957 prior 
to the Veteran's separation from service shows that his skin and 
genito-urinary system were deemed to have been normal at that 
time.  On the accompanying report of medical history, which the 
Veteran completed in September 1957, he denied having had 
venereal disease or boils.  

According to the report of a VA general medical examination 
performed in July 1958 in connection with the Veteran's first 
claim for VA benefits, the Veteran complained that the skin on 
his feet cracked and bled, but did not identify any other skin 
problems or any groin problems whatsoever.  Upon clinical 
examination the examiner noted that the Veteran's "genitals show 
no evidence of present or past pathology."  

Careful review of the voluminous VA medical records reflecting 
medical treatment provided over the course of the past twenty 
years reveals no complaints or treatment for tinea cruris.  
During several visits in 2000, the Veteran complained of some 
darkening of his genital skin, and he was referred for a 
dermatology consultation.  It does not appear that the 
appointment was ever scheduled, however, and no further 
complaints are recorded.  During another 2000 visit, the Veteran 
complained of itching and burning in his penis.  Upon physical 
examination, the skin was normal, however.  The VA records 
reflect no other complaints or treatment for any genital or groin 
skin disease.

The veteran underwent a VA examination in March 2010 pursuant to 
the Board's remand.  The examiner reviewed the Veteran's VA and 
service treatment records, in addition to performing a clinical 
examination of the veteran.  The veteran reported that he had 
developed a rash on his groin after climbing telephone poles 
during service.  He further stated that he had had episodes of 
tinea cruris during the past twelve months, which he had treated 
with topical creams.  Upon clinical examination, the veteran's 
groin, scrotum, and penis were inspected and found to be free or 
any form of blisters or rash.  He had normal skin with no sign of 
dermatitis of any kind.  The examiner noted the episode of 
"buboes" in service, and noted the absence of any documented 
dermatological complaints or treatment involving the groin area 
subsequent to service.  Based upon the records review, clinical 
examination, and medical expertise, the examiner rendered the 
opinion that "any rash that is subjectively reported by the 
Veteran is less likely as not caused by or a result of the rash 
or infection of the groin that the Veteran was treated for in 
1956."

In a May 2010 written statement, the Veteran asserts that he 
treats his skin condition with over the counter medications to 
include medications that the VA clinic has provided.  The Board 
has carefully reviewed the Veteran's VA medical records, to 
include his pharmacy records.  These records do not reflect that 
any medications were either prescribed or recommended for the 
treatment of tinea cruris.  The veteran was seen in 2001 for 
dermatitis and eczema affecting his left arm, and was advised to 
use Vaseline petroleum jelly, as needed, on the arm.  However, as 
set forth above, there are no instances of complaints or 
treatment for tinea cruris or any other rash condition in the 
genital area reflected in his VA medical records.

Upon review of the evidence of record, the Board finds no basis 
for associating the Veteran's current complaints of a genital-
area rash with the in service complaints and treatment.  In 
reaching this conclusion, we note that the episode of "buboes" 
in service was apparently acute and transitory and resolved 
without residual disability, as evidenced by the normal findings 
during the Veteran's separation examination the following year.  
The fact that the Veteran himself did not report any skin 
disturbance in the genital or groin area at the time of his 
separation examination provides further evidence that the 
"buboes" had fully resolved.  The fact that the veteran has 
apparently not sought medical care for any such complaints 
subsequent to service weighs against a finding of continuity of 
symptomatology since service as well.  This lengthy period 
without treatment, post-service, weighs heavily against the 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board does not wish to impugn the Veteran's statement that he 
has suffered from symptoms of itching since service; however, as 
a layperson, he is not capable of attributing the symptoms to a 
particular etiology or of rendering a diagnosis of a chronic 
disease causing genital or groin itching.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir 2007); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Additionally, the reports of clinical 
examinations reflecting entirely normal skin in 1957, 1958, and 
2010, provide further evidence that although the Veteran may 
experience episodes of itching and/or rashes, these episodes do 
not represent a chronic disease which may be linked to service.  

In sum, the evidence of record simply does not establish the 
presence of a current, chronic disability involving the Veteran's 
skin in the genital or groin area, or of a demonstrated nexus to 
service of such a disability.  The itching and rash reported by 
the Veteran is not shown to represent a chronic disease which had 
its inception during service.  No other link to service is 
demonstrated in the evidence of record.  The preponderance of the 
evidence is against the Veteran's claim for service connection 
for tinea cruris and the appeal must be denied.


ORDER

Service connection for tinea cruris is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


